El Juez Presidente Señor del Toro,
emitió la opinión del
tribunal.
La cuestión envuelta en este recurso versa sobre la in-terpretación que debe darse al número 5 del arancel de los registradores de la Propiedad, tal como quedó enmendado por la Ley número 32 de 1917, Leyes de 1917, II, 313. Tanto •el recurrente como el recurrido invocan en su favor la deci-sión de esta corte en el caso de Bravo v. Registrador, 39 D.P.R. 530.
Aunque bay que reconocer la fuerza de los argumentos ■del recurrente, creemos que su caso quedó resuelto por la de-cisión en el de Bravo, supra, no en el sentido que él sostiene, -sino en el que sostiene el registrador.
La cita de Morell que se incluye con aprobación en la de-cisión del caso de Bravo, supra, y el párrafo final de la deci-sión son terminantes. Se cobra por derechos vendidos y no *861por la venta de la finca como nnidad, lo mismo en el caso de qne los condominios se enajenen separadamente, en fechas dis-tintas, a varias personas, qne cuando la enajenación se hace en nn solo acto y cansa nna sola inscripción.

Debe confirmarse la nota.